Opinion by
President Judge Crumlish,
The Mercer County Common Pleas Court denied Buhl E. Clarke’s request for declaratory judgment concluding that Hermitage Township had zoning control over the location of a privately owned and operated commercial and general services airport facility within township limits.
The Township had cited the facility in August of 1978 for operating in violation of the Hermitage Township Zoning Ordinance. Clarke argues that the General Assembly has pre-empted site selection of airports in the Commonwealth through the passage of The Aeronautical Code, Act of May 25, 1933, P.L. 1001, as amended, 2 P.S. §1460, that the Pennsylvania Aeronautics Commission has sole jurisdiction to establish and decide the location of airport facilities and that the Township is consequently barred from utilizing its zoning powers to prohibit the location of a private airport on private land once the Aeronautics Commission has issued a license to operate a commercial, general service facility.
After careful and considered review of the briefs and record, we affirm on the able lower court opinion by President Judge John Q. Stranahan, dated January 23, 1980, at No. 280 C.D. 1979, Court of Common Pleas of Mercer County.
Affirmed.
*309Order
The Mercer County Common Pleas Court order, dated January 23,1980, No. 280 C.D. 1979, is affirmed. Date: August 17,1981.